                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Scottie Whitaker                                                   Docket No. 4:04-CR-56-1H

                               Petition for Action on Supervised Release

    COMES NOW Dewayne L. Smith, Supervising U.S. Probation Officer of the court, presenting a
petition for modification of the Judgment and Commitment Order of Scottie Whitaker, who, after being
found guilty of Conspiracy to Commit Armed Bank Robbery, in violation of 18 U.S.C. § 371; Armed Bank
Robbery and Aiding and Abetting, in violation of 18 U.S.C. §§ 2113(a)(d) and 2; Use, Carry, and Brandish
a Firearm During and in Relation to a Crime of Violence and Aiding and Abetting, in violation of 18 U.S.C.
§§ 924(c)(1) and 2; and Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924,
was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on September 7, 2005, to
the custody of the Bureau of Prisons for a term of 192 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 5 years.

     Scottie Whitaker was released from custody on February 23, 2018, at which time the term of supervised
release commenced. On May 23, 2018, a Violation Report was submitted advising that the defendant tested
positive for marijuana on May 16, 2018. The defendant was verbally reprimanded, counseled about his
actions, placed in our Surprise Urinalysis Program, and referred for substance abuse treatment. The court
agreed to continue supervision. On May 1, 2019, a Violation Report was submitted advising that Whitaker
tested positive for marijuana on April 17, 2019. He was referred back to outpatient substance abuse
treatment and was verbally reprimanded for this drug use. The court agreed to continue supervision.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    On August 15, 2019, the defendant tested positive for cocaine and marijuana, and this specimen was
confirmed by laboratory analysis on August 25, 2019. During a home inspection on August 27, 2019, the
defendant admitted using these substances on/about August 11, 2019, and he signed an admission of drug
use form. As a sanction for this violation, the probation office is recommending that he be placed on 60
days curfew with electronic monitoring. Additionally, he will be required to attend outpatient substance
abuse treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

   PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

       Except as herein modified, the judgment shall remain in full force and effect.
Scottie Whitaker
Docket No. 4:04-CR-56-1H
Petition For Action
Page 2
                                                  I declare under penalty of perjury that the foregoing
                                                  is true and correct.


                                                  /s/ Dewayne L. Smith
                                                  Dewayne L. Smith
                                                  Supervising U.S. Probation Officer
                                                  201 South Evans Street, Rm 214
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2338
                                                  Executed On: August 28, 2019

                                  ORDER OF THE COURT

                                 3rd
Considered and ordered this _________               September
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
